COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                              NO. 02-18-00186-CR


ROSS THOMAS BRANTLEY III                                             APPELLANT

                                        V.

THE STATE OF TEXAS                                                         STATE


                                     ----------

          FROM THE 372ND DISTRICT COURT OF TARRANT COUNTY
                      TRIAL COURT NO. 1091400D

                                     ----------

                         MEMORANDUM OPINION1

                                     ----------

      Appellant Ross Thomas Brantley III attempts to appeal from a judgment

adjudicating him guilty of assault causing bodily injury‒family violence and

imposing a ten-year sentence on December 2, 2011. On April 26, 2018, we

notified Brantley of our concern that we lack jurisdiction over this appeal because

the notice of appeal was due January 2, 2012, but was not filed until April 24,


      1
       See Tex. R. App. P. 47.4.
2018, and we warned him that we could dismiss the appeal absent a response

showing grounds for continuing the appeal.          See Tex. R. App. P. 26.2(a).

Brantley filed a response, but it does not show grounds for continuing the appeal.

      A notice of appeal that complies with the requirements of rule 26 is

essential to vest this court with jurisdiction. Slaton v. State, 981 S.W.2d 208, 210

(Tex. Crim. App. 1998).       Without a timely filed notice of appeal, we lack

jurisdiction over the appeal and may take no action other than to dismiss the

appeal. Id.; Olivo v. State, 918 S.W.2d 519, 522‒23 (Tex. Crim. App. 1996).

Because Brantley’s notice of appeal is untimely, we dismiss the appeal for want

of jurisdiction. See Tex. R. App. P. 26.2(a), 43.2(f).

                                                    PER CURIAM

PANEL: MEIER, GABRIEL, and KERR, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: May 24, 2018




                                          2